                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 1 of 12


                1    DONALD SPECTER – 083925                  MICHAEL W. BIEN – 096891
                     STEVEN FAMA – 099641                     JEFFREY L. BORNSTEIN – 099358
                2    MARGOT MENDELSON – 268583                ERNEST GALVAN – 196065
                     PRISON LAW OFFICE                        THOMAS NOLAN – 169692
                3    1917 Fifth Street                        LISA ELLS – 243657
                     Berkeley, California 94710-1916          JENNY S. YELIN – 273601
                4    Telephone: (510) 280-2621                MICHAEL S. NUNEZ – 280535
                                                              JESSICA WINTER – 294237
                5    CLAUDIA CENTER – 158255                  MARC J. SHINN-KRANTZ – 312968
                     DISABILITY RIGHTS EDUCATION              CARA E. TRAPANI – 313411
                6    AND DEFENSE FUND, INC.                   ALEXANDER GOURSE – 321631
                     Ed Roberts Campus                        AMY XU – 330707
                7    3075 Adeline Street, Suite 210           ROSEN BIEN
                     Berkeley, California 94703-2578          GALVAN & GRUNFELD LLP
                8    Telephone: (510) 644-2555                101 Mission Street, Sixth Floor
                                                              San Francisco, California 94105-1738
                9                                             Telephone: (415) 433-6830
               10 Attorneys for Plaintiffs
               11
               12                             UNITED STATES DISTRICT COURT
               13                             EASTERN DISTRICT OF CALIFORNIA
               14
               15 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
               16               Plaintiffs,                   NINTH JOINT UPDATE ON THE
                                                              WORK OF THE COVID-19
               17         v.                                  TASK FORCE
               18 GAVIN NEWSOM, et al.,                       Judge: Hon. Kimberly J. Mueller
               19               Defendants.
               20
               21
               22
               23
               24
               25
               26
               27
               28

[3669426.13]                      NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 2 of 12


                1          This report provides the parties’ ninth COVID-19 Task Force joint update and
                2 covers issues discussed since the eighth joint update filed on December 4, 2020.1 This
                3 report covers the Forty-Second (December 8, 2020) and Forty-Third (January 5, 2021)
                4 COVID-19 Task Force meetings (the full Task Force did not meet on December 15, 22, or
                5 29), several additional meetings including Plaintiffs’ and Defendants’ counsel, and several
                6 small workgroup meetings between representatives from Defendants and the Special
                7 Master’s team. Unless otherwise indicated, the small workgroup meetings include
                8 members of Defendants’ leadership and the Special Master’s team, and not Plaintiffs. The
                9 Special Master holds meetings with Plaintiffs to update them on the status of the
               10 workgroups.
               11 I.       UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
               12          A.     CDCR Report On COVID-19 Cases, Testing, and Vaccines
               13          At the January 5, 2021 Task Force meeting, CDCR provided an update on vaccine
               14 distribution. CDCR has begun the process of voluntarily vaccinating all patients at CHCF
               15 and CMF (regardless of their housing), patients housed in 76 skilled-nursing facility beds
               16 at CCWF, and all staff (including clinical and custodial, with priority on frontline staff), as
               17 part of priority Tier 1a. CDCR also reports that so far it has offered vaccination to 1,576
               18 patients and 1,444 (92%) have accepted and received their first dose. In the same priority
               19 Tier 1a, CDCR has begun the process of vaccinating all frontline staff across the remaining
               20 32 facilities. So far approximately 8,000 staff have received their first vaccination dose.
               21 CDCR’s current goal is to complete the Tier 1a vaccination effort by mid-January. CDCR
               22
               23   1
                      At the June 26, 2020 status conference, the Court directed the parties to file a joint report
               24   with updates “on the work of the Task Force” by July 15, 2020 and “every two weeks
                    thereafter.” (ECF No. 6741.) The Court modified this schedule on August 26, 2020,
               25   directing the parties to file COVID-19 Task Force updates every other Friday by 12:00
                    p.m., beginning on August 28, 2020. (ECF No. 6837.) On September 25, 2020, the Court
               26   extended the deadline to file the sixth joint update to October 2, 2020 at 12:00 p.m. and
                    directed that further joint updates be filed every four weeks. (ECF No. 6886.) On
               27   November 23, 2020, the Court modified that schedule for the eighth and ninth joint
                    updates which are due on December 4, 2020 at 12:00 pm and January 6, 2021 at 5:00 pm
               28   respectively. (ECF No. 6966.)

                                                                    1
[3669426.13]                        NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 3 of 12


                1 then anticipates vaccinating the highest-risk patients at the remaining 32 facilities in
                2 priority Tier 1b, which CDCR is hopeful will begin in mid-January. CDCR also provided
                3 an update on vaccine-educational materials.
                4          The following table shows, as of January 3, 2021, CDCR’s report on the total
                5 number of confirmed COVID-19 cases, currently active, resolved to date, currently
                6 hospitalized, hospitalized to date, deaths to date, and the number and percentage of those
                7 cases who are Coleman class members and their level of care.
                8         COVID           Total           MHSDS Patients Only              MHSDS patients
                           Result        Patients                                           as % of total
                9
                        Active +
               10       Resolved2
                        Currently       119         37 (31 CCCMS, 4 EOP, 2 ICF)                   30%
               11       Hospitalized
               12       Cumulative      1,070       366 (307 CCCMS, 51 EOP, 8 ICF)                34%
                        Hospitalized
               13
               14       Deaths (as of   133         51                                            38%
                        January 4,
               15       2021)3
               16
                           CDCR reports the above hospitalization numbers include re-admissions of some
               17
                    patients who were discharged and then re-admitted. It also reports that the numbers
               18
                    exclude patients who were COVID-19 positive and admitted to outside hospitals for
               19
                    reasons other than COVID-19.
               20
               21          According to CDCR, as of January 4, 2021, it had tested 115,724 unique

               22 incarcerated people and formerly incarcerated people, 92,657 of whom are still in CDCR
               23 custody. Of the total number of in-custody prisoners tested, 28,984 or 31% of those tested
               24
               25   2
                    Due to server issues, Defendants were unable to download and tabulate data on active
                  and  resolved COVID cases by the filing deadline. Some of the data can be viewed at
               26 https://www.cdcr.ca.gov/covid19/population-status-tracking/.
                  3
                    Plaintiffs received a notification from CDCR in the early evening of January 4, 2021
               27 identifying  six additional deaths, bringing the total to 139. Plaintiffs received additional
                  notifications  from CDCR indicating that the current known count of COVID-19 related
               28 deaths as of January   4, 2021 may be approximately 142.
                                                                   2
[3669426.13]                       NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 4 of 12


                1 were part of the MHSDS. CDCR’s rate of tests per 1,000 incarcerated people (969.8 per
                2 1,000) is higher than the rates in California (863.7 per 1,000) and the United States as a
                3 whole (773.9 per 1,000); according to CDCR’s publicly available Population COVID-19
                4 Tracking dashboard reports, as of January 4, 2021, CDCR’s rate of confirmed cases per
                5 1,000 incarcerated people (433.3 per 1,000) is higher than the rates in California (62.2 per
                6 1,000) and the United States (63.2 per 1,000).
                7         As of January 5, 2021, CDCR has designated all thirty-five institutions as closed to
                8 movement of incarcerated people not considered “resolved” COVID-19 patients. The
                9 closed designation for Wasco State Prison is qualified by an exception for Reception
               10 Center intake. As discussed further below, CDCR plans to open additional institutions to
               11 reception for a discrete group of people next week.
               12         Additionally, to keep patients as safe as possible during a period in which the
               13 pandemic rapidly worsened both inside and outside CDCR, on November 25, 2020 CDCR
               14 issued a memorandum instituting a systemwide mandatory 14-day Modified Program
               15 limiting programming and movement within each institution and limiting inter-institutional
               16 movement only to essential moves approved by the Population Management Unit in
               17 conjunction with the Health Care Population Oversight Program in accordance with the
               18 COVID-19 Screening and Testing Matrix for Patient Movement (“Movement Matrix”).
               19 The Modified Program has been extended three times by memoranda issued on December
               20 8, and 15, and 28, 2020, and is currently slated to last through at least January 6, 2021.
               21 During the January 5, 2021 Task Force meeting, CDCR reported it will issue a
               22 memorandum discontinuing the Modified Program as of the evening of January 6, 2021.
               23         B.     DSH Report Regarding COVID-19 Cases, Testing, and Vaccinations
               24         At the January 5, 2021 Task Force meeting, DSH provided an update on vaccine
               25 distribution. DSH has begun the process of voluntarily vaccinating all staff across all
               26 hospitals. To date, approximately 3,800 out of approximately 10,000 total staff have
               27 received their first dose. DSH received approval on December 31, 2020 to begin
               28 vaccinating high-risk patients and plans to begin vaccinations imminently. DSH currently

                                                                   3
[3669426.13]                       NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 5 of 12


                1 projects that first doses of vaccines for patients in certain high risk categories (those
                2 housed in skilled nursing facility settings and those with multiple high risk factors
                3 including age) should take approximately one week to complete. DSH plans to share
                4 vaccine-education materials with the Task Force.
                5           As of December 31, 2020, DSH has performed 45,297 tests on a cumulative total of
                6 6,677 patients across all five hospitals. A total of 1,226 patients (including non-Coleman
                7 patients) and 1,359 staff have tested positive to date, with a total of 294 patients and 349
                8 staff testing positive in the past 14 days across the five hospitals. A total of 29 patients
                9 have died to date, none of whom are Coleman class members. Effective December 31,
               10 2020, DSH released new staff testing protocols which require all staff who have patient
               11 contact to take a rapid antigen test at the start of each work shift. Test results are
               12 maintained in a health pass within a mobile application. Staff members who test positive
               13 may only return to work after obtaining a negative PCR test result.
               14           As of January 4, 2021, DSH-Atascadero has had a cumulative total of 16 COVID-
               15 19 positive Coleman patients. Currently, 1 Coleman patient is confirmed positive for
               16 COVID-19 and is asymptomatic. DSH-Atascadero has 20 housing units on quarantine,
               17 including Coleman units 30, 33, and 34, due to positive staff or patient exposures.
               18 Coleman unit 24 was released from quarantine on December 22, 2020. Unit 33 was newly
               19 placed on quarantine on December 28, 2020. DSH-Atascadero has two isolation units
               20 active.
               21           As of January 4, 2021, DSH-Coalinga has had a cumulative total of 1 COVID-19
               22 positive Coleman patients. DSH-Coalinga has 22 housing units on quarantine, including
               23 the Coleman unit, which was placed on quarantine on December 11, 2020 due to a positive
               24 staff exposure. The Coleman unit was released from quarantine on January 4, 2021.
               25 Temporary housing in the gymnasium was deactivated on December 17, 2020. DSH-
               26 Coalinga has two isolation units active.
               27           As of January 4, 2021, DSH-Patton has had a cumulative total of 1 COVID-19
               28 positive Coleman patient. DSH-Patton has 29 housing units on quarantine including the

                                                                   4
[3669426.13]                        NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 6 of 12


                1 Coleman unit. The Coleman unit, which had been on quarantine since November 25, 2020
                2 due to a potential staff exposure, was released from quarantine on December 23, 2020 but
                3 was again placed on quarantine on December 29, 2020 due to positive staff exposure.
                4 DSH-Patton has three isolation units active.
                5 II.     UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
                6         Since DSH lifted its temporary suspension of admissions effective April 16, 2020,
                7 DSH has admitted a total of 142 Coleman class members, including 5 since the last task
                8 force update. As of January 1, 2021 there were 160 Coleman class members at DSH-
                9 Atascadero (with 96 available beds), 32 at DSH-Coalinga (with 18 available beds), and 10
               10 at DSH-Patton (with 19 available beds).
               11         As of January 1, 2021, Defendants report there are 26 patients awaiting admission
               12 to DSH-Atascadero, DSH-Coalinga, and DSH-Patton, including 17 ICF patients awaiting
               13 admission for more than 30 days. Of the 26 patients awaiting admission to DSH-
               14 Atascadero, DSH-Coalinga, and DSH-Patton, all are housed at institutions CDCR has
               15 closed to movement.
               16 III.    UPDATES ON THE CDCR AND DSH SMALL WORKGROUP ACTIVITIES
               17         The Special Master’s experts have held small workgroups with CDCR and DSH
               18 leadership, without Plaintiffs’ or Defendants’ counsel, focused on specific topics.
               19         A.     CDCR Workgroup
               20         The CDCR small workgroup has focused on discussing Defendants’ proposed
               21 policies related to psychiatry staffing including psychiatric nurse practitioners,
               22 telepsychiatry work from home, and crisis intervention teams. The small workgroup also
               23 discussed CDCR’s SharePoint Corrective Action Plan tracking tool, which is designed to
               24 facilitate tracking and monitoring of Program Guide compliance issues related to
               25 COVID-19 as well as institution-level corrective action plans and mitigation efforts where
               26 care falls below Program Guide standards. The small workgroup also discussed CDCR’s
               27 nursing-led therapeutic groups, which CDCR is expanding and qualify for rehabilitation
               28 achievement credits, CDCR’s PIP Suicide Prevention policy and the Medication Non-

                                                                  5
[3669426.13]                       NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 7 of 12


                1 Adherence policy. The small workgroup also discussed the ICF and acute waitlists and
                2 lengths of stays, and plans to address these issues in the small workgroup moving forward.
                3         During the Task Force meeting on January 5, 2021, the small workgroup reported
                4 that it is discussing the status of the Positive Behavior Support Team (PBST) program at
                5 CHCF-PIP. Plaintiffs reported finding statements in patient records stating that the
                6 program was being discontinued. Defendants agreed to discuss the future of the program
                7 with the Special Master’s experts at a forthcoming small workgroup meeting.
                8         Finally, in response to Plaintiffs’ question at the January 5 meeting, Defendants said
                9 that there were no plans to move On-Duty psychiatry positions to On-Call positions in the
               10 CHCF-PIP at this time and that they will raise the issue if that changes.
               11         B.     EOP ASU Hub Certification Workgroup
               12         The small workgroup has been meeting to discuss feedback from the Special
               13 Master’s team regarding CDCR’s draft EOP ASU Hub and PSU Certification Guidebook,
               14 which CDCR shared with the Special Master team in late October. CDCR provided a copy
               15 of the draft Guidebook and associated forms to Plaintiffs on December 9, 2020 after the
               16 previous day’s task force meeting. Plaintiffs plan to provide feedback in early January.
               17         C.     DSH Workgroup
               18         The DSH small workgroup continued to review individual patient cases together
               19 and discussed institutional COVID-19 public health data for both DSH and CDCR
               20 institutions. At the December 8, 2020 Task Force meeting, the small workgroup reported
               21 DSH and CDCR are working to agree for transfer purposes on a definition of presumed
               22 immunity for patients who have previously tested positive for COVID-19. At the January
               23 5, 2021 Task Force meeting, the parties discussed Defendants’ January 4, 2021 updates to
               24 the Draft COVID-19 Guidelines for Transfer to DSH Inpatient Care. These changes
               25 primarily address how CDCR and DSH define presumed COVID-19 immunity and
               26 permits transfers of patients presumed to be immune. At the January 5, 2021 Task Force
               27 meeting, Plaintiffs confirmed their agreement with these changes to the policy, subject to
               28

                                                                 6
[3669426.13]                       NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 8 of 12


                1 their pending objections to other aspects of the policy litigated at the October 23, 2020
                2 evidentiary hearing.
                3 IV.     UPDATES ON KEY TASK FORCE TOPICS
                4         A.     Data Certification
                5         At the December 8, 2020 Task Force meeting, and in subsequent smaller meetings
                6 (including Plaintiffs’ and Defendants’ counsel) on December 14 and 15, the parties
                7 discussed the status of data certification work. As reported to the Court at the Fourth
                8 Quarterly Status Conference on December 18, 2020, discussions included developing a
                9 timeline and roadmap for completing work on data remediation and validation.
               10         At the January 5, 2021 Task Force meeting, CDCR and the Special Master’s data
               11 expert discussed recent activities including working on a written plan and scope of work,
               12 working on documentation for Administrative Segregation Unit pre-screening, and
               13 meeting with CDCR Information Technology staff to discuss testing and software
               14 development as part of the ongoing data validation and certification process.
               15         B.     Movement Matrix
               16         On November 25, 2020, CDCR and CCHCS circulated for feedback a new draft
               17 version of the COVID-19 Screening and Testing Matrix for Patient Movement
               18 (“Movement Matrix”) dated November 24, 2020. Plaintiffs provided written comments on
               19 December 4, 2020. Representatives for Plaintiffs, CDCR, the Special Master, and from
               20 Armstrong and Plata met to discuss the Movement Matrix on December 9, 2020. On
               21 December 9, 2020, following the call, Plaintiffs provided additional written comments. At
               22 the January 5, 2021 Task Force meeting, CDCR reported its plan to issue the revised
               23 version of the Movement Matrix incorporating feedback from the Task Force and from the
               24 Plata Receiver to the field this week.
               25         During a December 9, 2020 call, CDCR indicated they would provide a written
               26 description of how unit and facility closure decisions are made during the pandemic. At
               27 the January 5, 2021 Task Force meeting, CDCR reported it had created a rough draft of
               28

                                                                 7
[3669426.13]                      NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 9 of 12


                1 guidance in mid-December and plans to continue working on that guidance but gave no
                2 timeframe in which it would be provided to Plaintiffs and the Special Master team.
                3         C.     Returning to Program Guide-Level Care and Roadmap to Reopening
                4         At the January 5, 2021 Task Force meeting, the parties discussed CDCR’s Roadmap
                5 to Reopening and its SharePoint Corrective Action Plan tracking tool, referenced in
                6 Section III.A above. Plaintiffs asked for an update on the status of the different
                7 institutions’ submissions into the tracking tool regarding their efforts to improve Program
                8 Guide compliance during the pandemic and implementation of mitigation strategies.
                9 Defendants agreed to provide additional information on this issue. The parties discussed
               10 the need to begin planning for post-pandemic Program Guide compliance consistent with
               11 the Court’s statements at the December status conference. The parties agreed to continue
               12 discussing the status of the different institutions’ submissions into the tracking tool
               13 regarding their efforts to improve Program Guide compliance during the pandemic and
               14 implementation of mitigation strategies, taking account of current developments.
               15         D.     Plan to Reopen Reception Centers
               16         At the January 5, 2021 Task Force meeting, CDCR reported it is planning to reopen
               17 intake to three Reception Center facilities for a discrete group of people next week.
               18 Patients with resolved COVID-19 cases would be able to transfer in the near term. The
               19 Special Master’s experts reported that CDCR informed them on January 4, 2021, that
               20 approximately 9,300 people incarcerated in county jails statewide are currently awaiting
               21 transfer to CDCR.
               22         E.     CMF-PIP L-1 Wing
               23         On November 20, 2020 CDCR circulated its Plan to Increased Structured Out of
               24 Cell Time in CMF PIP L1 (“L1 Improvement Plan”), as required by the stipulation and
               25 order extending the program’s state law waiver. See ECF No. 6917 at 3 (October 20,
               26 2020). On December 16, 2020, CDCR notified the Plaintiffs and the Special Master that
               27 CMF L1 was placed on quarantine status, with all dayroom, yard, and groups cancelled,
               28 although CMF planned to develop a strategy to provide 1-on-1 clinical contacts in the

                                                                  8
[3669426.13]                       NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 10 of 12


                1 dayroom. CDCR also provided monthly reports regarding CMF L1 covering September
                2 through November.
                3           At the January 5, 2021 Task Force meeting, CDCR noted that CMF is in the midst
                4 of a COVID-19 surge and bracing for the possibility of a post-holiday increase in cases,
                5 and thus L1 remains on quarantine status. CMF PIP has also been closed to admissions
                6 since December 28, 2020 due to shortages of both mental health and nursing staff. The
                7 Special Master’s experts noted that the majority of new groups in the L1 Improvement
                8 Plan are run by RTs rather than primary mental health clinicians, inquired about plans to
                9 increase core clinical groups, and requested additional information on the ongoing high
               10 refusal rate and efforts to address those refusals. Plaintiffs requested to receive the
               11 December monthly L1 report and agreed to send a more detailed letter on this topic.
               12           F.    Suicide Prevention and Mental Health Treatment in the PIPs
               13           At the January 5, 2021 Task Force meeting, Defendants confirmed that the Suicide
               14 Prevention policy provided to the Court on December 28, 2020 was issued to the field on
               15 December 31, 2020. Plaintiffs confirmed they are preparing written comments on the
               16 policy.
               17           G.    Isolation and Quarantine Space for Patients in EOP and PIPs
               18           At the December 8, 2020 Task Force meeting, CDCR reported that SVSP-PIP had a
               19 cluster of COVID-19 positive class members at the beginning of December and discussed
               20 CDCR’s use of a vacant PIP housing pod in unit C6 as an isolation area. While SVSP-PIP
               21 has dedicated space designated for quarantining of new PIP admissions pursuant to the PIP
               22 Admissions Policy dated October 23, 2020, it has not set aside dedicated quarantine space
               23 in the PIP for housing potentially exposed or symptomatic patients. Those patients are
               24 instead rehoused in the institution’s general quarantine space.
               25           On December 8, 2020, Plaintiffs sent proposed edits to Defendants on a draft
               26 stipulation regarding EOP and PIP isolation and quarantine space. At the January 5, 2021
               27 Task Force meeting, the parties discussed the status of the stipulation, which was delayed
               28 based on Defendants’ reexamination of quarantine practices. Defendants confirmed they

                                                                  9
[3669426.13]                        NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 11 of 12


                1 are still considering the stipulation and will reach out to Plaintiffs this week after
                2 consulting internally about the issue.
                3         H.     Custody Mental Health Partnership Plan (CMHPP) Updates
                4         CDCR has been providing monthly CMHPP updates. At the January 5, 2021 Task
                5 Force meeting, the parties briefly discussed the most recent December 31, 2020 update,
                6 and Plaintiffs noted their prior concerns about executive joint rounding and agreed to send
                7 a written request for current proof of practice documentation. Plaintiffs also requested to
                8 engage in a discussion about addressing Plaintiffs’ concerns about ongoing staff
                9 misconduct against Coleman class members.
               10         I.     Mission Changes
               11         At the January 5, 2021 Task Force meeting, Defendants provided an overview of
               12 their January 5, 2021 monthly letter regarding Coleman mission changes, current and
               13 planned inpatient bed closures, and telepsychiatry office space.
               14         J.     Additional Topics
               15         The parties agreed to discuss several additional topics, such as Mental Health
               16 Treatment in the PIPs and other issues not directly related to COVID-19, at future
               17 meetings either in connection with the COVID-19 Task Force, or in separate smaller
               18 meetings outside of the COVID-19 Task Force.
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                                  10
[3669426.13]                       NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 7015 Filed 01/06/21 Page 12 of 12


                1 DATED: January 6, 2021              Respectfully submitted,
                2                                     ROSEN BIEN GALVAN & GRUNFELD LLP
                3
                4                                     By: /s/ Marc J. Shinn-Krantz
                5                                         Marc J. Shinn-Krantz

                6                                     Attorneys for Plaintiffs
                7
                    DATED: January 6, 2021            XAVIER BECERRA
                8                                     Attorney General
                                                      Adriano Hrvatin
                9                                     Supervising Deputy Attorney General
               10
               11                                     By: /s/ Lucas L. Hennes
                                                          Lucas L. Hennes
               12
                                                          Deputy Attorney General
               13
                                                      Attorneys for Defendants
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                            11
[3669426.13]                     NINTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
